PER CURIAM.
Lawrence Taylor has appealed from conviction arid sentence for aggravated assault, imposed on remand in Taylor v. State, 589 So.2d 997 (Fla. 1st DCA 1991) (Taylor I). Pursuant to Taylor v. State, 608 So.2d 804 (Fla.1992), we vacate the conviction and sentence for aggravated assault.1 The remaining conviction and sentence for armed robbery shall not be affected by this opinion. We do not address the propriety of the consecutive habitual offender minimum mandatory terms imposed on remand in Taylor I, in that our vacation of the conviction and sentence for aggravated assault renders that issue moot.
The conviction and sentence for aggravated assault is reversed, and the case remanded with directions to vacate that conviction and sentence. As noted above, the remaining conviction and sentence for armed robbery shall not be affected by this opinion.
JOANOS, C.J., and SMITH and MINER, JJ., concur.

. This opinion follows the issuance by the court on December 11, 1992 of an Order on Mandate, setting aside the opinion in Taylor I, and adopting the Supreme Court opinion as its own in that case,